DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on February 14, 2022. Pending claims 1-19 are examined below. 

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 14, 2022.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on November 22, 2019 has been considered by the examiner. An initialed copy is attached.

Claim Objections
5.        Claims 8 and 18 are objected to because of the following informalities: 
Claim 8, line 1 recites “in” after “wherein”, which doesn’t fit the grammar of the sentence. Delete extra word “in”.  -- In claim 18, replace “comprising” with “comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.         Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks et al. (US 5,130,172 A).
As to independent claim 1, Hicks teaches a method of depositing a film, the method comprising: flowing an organic platinum group metal precursor into a deposition chamber in the presence of a reducing agent (see col. 3, lines 5-43: hydrogen, a reducing gas, is introduced into the sealed vessel along with an organometallic compound and inert gas mixture; see col. 4, line 60 to col. 5, line 4: preferred metals are Pt, Pd, Rh, Ir; see col. 5, lines 56-67: chemical vapor deposition, preferred reducing gas is hydrogen; see col. 6, lines 23-34: deposition of platinum on tungsten and/or silicon substrates [read on “conductive substrates” as defined in instant claim 7]), wherein the deposition chamber is substantially free of an oxidant (see col. 5, lines 52-55: select compounds which do not leave contaminants in the metal after reduction, such as oxygen); and selectively depositing a platinum group metal film on a conductive substrate at a temperature less than 200°C (see claim 1(a): maintaining said substrate through the reaction at a temperature of about room temperature to about 190°C; see claim 1(c): exposing said substrate to hydrogen gas at a temperature in the range of about room temperature to about 100°C; see claim 19: process for depositing on at least a part of a substrate and col. 3, lines 12-15: film may be selectively deposited).
As to claims 3-4, Hicks teaches the method of claim 1, wherein the platinum group metal is selected from the group recited in claim 3 (see col. 5, lines 1-4); claim 3, wherein the platinum group metal consists essentially of platinum (Pt) (see Example 2 in columns 7-8: react compound (a) on a surface to form a platinum film and analysis of the results showed that the film was highly pure).
As to claim 5, Hicks teaches the method of claim 1, wherein the reducing agent is hydrogen (H2) or ammonia (NH3) (see col. 5, lines 56-67).
As to claim 6, Hicks teaches the method of claim 1, wherein the platinum group metal film is one or more of a Pt group metal metallic film, a Pt group metal carbide film, a Pt group metal nitride film or a Pt group metal silicide film (see Example 2 in cols. 7-8: form a platinum film).
As to claims 7-8, Hicks teaches the method of claim 1, wherein the conductive substrate comprises a metal selected from the group recited in claim 7 (see Abstract: substrates containing, for example, tungsten and silicon; see col. 6, lines 29-34: deposition of platinum on tungsten occurs at a much lower temperature than on semiconductor (Si) surfaces and by accurately controlling the temperature of the substrate, platinum can be selectively deposited on tungsten surfaces); claim 7, wherein the conductive substrate is a metal (see col. 6, lines 29-34: tungsten surfaces).
As to claim 9, Hicks teaches the method of claim 1, wherein the Pt group metal film selectively deposits on the conductive substrate versus deposition on a nonconductive substrate (see col. 6, lines 23-34).
As to claim 10, Hicks teaches the method of claim 1, wherein the Pt group metal film has an impurity of less than 5 atomic % (see Example 2 at col. 8, lines 9-16: after argon sputtering to remove impurities, the oxygen content of the film decreases below detection limits & the carbon contamination is less than 1 atom percent, no other detected impurities; claim 16: layer of metal includes at most 3.5% carbon as impurity).
Hicks teaches all of the limitations of instant claims 1 and 3-10. Therefore, Hicks anticipates the above-listed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 5,130,172 A), in view of Harada et al. (US 2018/0066357 A1).
	Hicks teaches the method of claim 1 as described above in the anticipation rejection, but fails to disclose organic platinum group metal precursors having a structure of general formula I as defined in instant claim 2.
	However, Harada, in analogous art of low temperature chemical vapor deposition of organoplatinum compounds in a reducing atmosphere to form platinum thin films (see para. 0009 & 0024-0026), teaches an organic platinum group metal precursor having a structure of general formula I [box is reproduction of claim 2]:

    PNG
    media_image1.png
    231
    596
    media_image1.png
    Greyscale

(see Harada para. 0010-0012, structure reproduced below: the “alkenyl amine” is a ligand composed of an amine and a hydrocarbon having a double bond; see details of suitable substituents and kinds of compounds at para. 0015-0022).

    PNG
    media_image2.png
    189
    391
    media_image2.png
    Greyscale

Therefore, in view of the teaching of Harada, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Hicks by incorporating the organic platinum group metal precursor taught by Harada to arrive at the claimed invention because Hicks suggests organometallic compounds generally having the formula LnMRm (see Hicks col. 3, lines 47-58 for definition of L and Rm; see Hicks col. 5, lines 1-5 for M: Pt, Pd, Ir, Rh). Harada clearly teaches organoplatinum precursors corresponding to general formula I as defined in claim 2 applied by chemical vapor deposition onto a substrate (see Harada Abstract). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed organic platinum group metal precursor for the claimed material with a reasonable expectation of success for manufacturing platinum thin films at low temperature and moderate thermal stability by known chemical deposition methods (see Harada para. 0027), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.


9.         Claims 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 5,130,172 A), in view of Blomberg (US 2006/0147626 A1).
	As to independent claim 11, Hicks teaches a method of depositing a film, the method comprising: positioning a substrate in a processing chamber; exposing the substrate to an organic platinum group metal precursor to selectively deposit a platinum group film on the conductive substrate at a temperature less than 200°C (see col. 3, lines 5-43: hydrogen, a reducing gas, is introduced into the sealed vessel along with an organometallic compound and inert gas mixture; see col. 4, line 60 to col. 5, line 4: preferred metals are Pt, Pd, Rh, Ir; see col. 6, lines 23-34: deposition of platinum on tungsten and/or silicon substrates [read on “conductive substrates” as defined in instant claim 16]; see claim 1(a): maintaining said substrate through the reaction at a temperature of about room temperature to about 190°C; see claim 1(c): exposing said substrate to hydrogen gas at a temperature in the range of about room temperature to about 100°C; see claim 19: process for depositing on at least a part of a substrate and col. 3, lines 12-15: film may be selectively deposited); exposing the conductive substrate to a reducing agent, the processing chamber substantially free of an oxidant (see col. 5, lines 56-67: chemical vapor deposition, preferred reducing gas is hydrogen;  col. 5, lines 52-55: select organometallic compounds which do not leave contaminants, such as oxygen, in the metal after reduction).
	Hicks fails to explicitly disclose purging the processing chamber of the organic platinum group metal precursor and later purging the reducing agent.
	However, Blomberg, in analogous art of chemical deposition of metal precursors (see para. 0042, 0044), teaches purging a processing chamber of a metal precursor and purging a processing chamber of another precursor, e.g. reducing agent (see para. 0014: purging should be efficient enough to remove practically all precursor residues and undesired reaction products from the reactor; see para. 0027: growing thin film on a substrate by pulsing vapor-phase precursors into a reaction chamber according to an atomic layer deposition process and are subsequently purged from the reaction chamber; see para. 0039: reaction space is purged with an inactive gas (e.g. nitrogen or argon) precursor pulses to remove surplus gaseous reactants and reaction by-products from the chamber; see para. 0050-0041 for an exemplary embodiment; see para. 0057: several successive pulsing and purging cycles are employed, generally with two different precursors depending on the desired film composition).
Therefore, in view of the teaching of Blomberg, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Hicks by incorporating the multiple purging steps taught by Blomberg to arrive at the claimed invention because Hicks suggests that hydrogen can be introduced to remove any remaining organic ligands (see Hicks col. 6, 1-2) and argon sputtering to remove impurities after forming a platinum film (see Hicks col. 8, lines 9-16). Blomberg clearly discloses and/or suggests purging steps to rid a processing chamber of metal precursors/nonmetallic reactants (e.g. hydrogen gas) and teaches that atomic layer deposition is a promising CVD-derived method (see Blomberg para. 0042 & 0006). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed purging steps for the claimed method with a reasonable expectation of success for good purging of the reaction space and preventing undesirable reactions, e.g. oxidation reactions, from occurring on the substrate surface (see Blomberg para. 0014, 0043), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 13, modified Hicks teaches the method of claim 11, wherein the platinum group metal is selected from Pt, Pd, Ir, and Rh (see col. 5, lines 1-4).
As to claim 14, modified Hicks teaches the method of claim 11, wherein the reducing agent is hydrogen (H2) or ammonia (NH3) (see col. 5, lines 56-67).
As to claim 15, modified Hicks teaches the method of claim 11, wherein the platinum group metal film is one or more of a Pt group metal metallic film, a Pt group metal carbide film, a Pt group metal nitride film or a Pt group metal silicide film (see Example 2 in cols. 7-8: form a platinum film).
As to claim 16, modified Hicks teaches the method of claim 11, wherein the conductive substrate comprises a metal selected from the group recited in claim 16 (see Abstract: substrates containing, for example, tungsten and silicon; see col. 6, lines 29-34: deposition of platinum on tungsten occurs at a much lower temperature than on semiconductor (Si) surfaces and by accurately controlling the temperature of the substrate, platinum can be selectively deposited on tungsten surfaces).
As to claim 17, modified Hicks teaches the method of claim 11, wherein the Pt group metal film selectively deposits on the conductive substrate versus deposition on a nonconductive substrate (see col. 6, lines 23-34).
As to claims 18-19, Hicks and Blomberg teach the method of claim 11, wherein purging the processing chamber comprises flowing a purge gas over the conductive substrate (see Blomberg para. 0048: a constant carrier gas flow is normally cycled between the purge line and the pulse line; para. 0053-0057: adjustment of flows); claim 11, wherein the purge gas is selected from one or more of argon (Ar), nitrogen (N2), or helium (He) (see Blomberg para. 0039: purged with nitrogen or argon).


10.         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 5,130,172 A), in view of Blomberg (US 2006/0147626 A1), further in view of Harada et al. (US 2018/0066357 A1).
	Hicks and Blomberg teach the method of claim 11 as described above in segment 9 in this Office Action, but fails to disclose organic platinum group metal precursors having a structure of general formula I as defined in instant claim 12.
	However, Harada, in analogous art of low temperature chemical vapor deposition of organoplatinum compounds in a reducing atmosphere to form platinum thin films (see para. 0009 & 0024-0026), teaches an organic platinum group metal precursor having a structure of general formula I as defined in claim 12 [reproduced above] (see Harada para. 0010-0012, structure reproduced below: the “alkenyl amine” is a ligand composed of an amine and a hydrocarbon having a double bond; see details of suitable substituents and kinds of compounds at para. 0015-0022).

    PNG
    media_image2.png
    189
    391
    media_image2.png
    Greyscale

Therefore, in view of the teaching of Harada, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Hicks and Blomberg by incorporating the organic platinum group metal precursor taught by Harada to arrive at the claimed invention because Hicks suggests organometallic compounds generally having the formula LnMRm (see Hicks col. 3, lines 47-58 for definition of L and Rm; see Hicks col. 5, lines 1-5 for M: Pt, Pd, Ir, Rh). Harada clearly teaches organoplatinum precursors corresponding to general formula I as defined in claim 12 (see Harada Abstract). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed organic platinum group metal precursor for the claimed material with a reasonable expectation of success for manufacturing platinum thin films at low temperature and moderate thermal stability by known chemical deposition methods (see Harada para. 0027), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
11.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 7, 2022